DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Status
	Applicant’s amendments filed 9/8/2022 have been received and reviewed.  The status of the claims is as follows:
	Claims 1, 3-7, 9-13, 15-18 are pending.

Drawings
The drawings were received on 9/8/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.            Claims 1, 3-7, 9-13, 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 3-7, 9-13, 15-18 are directed to monitoring and analyzing asset information to create an asset forecast model, which is a manner of observation, evaluation, and judgement. considered.  Such activities fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental processes). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claim 1, 3-6 recite a method and at least one step. Claims 7, 9-12 recite computer program product comprising a machine-readable storage device that is defined by the specification as non-transitory.  Claims 13, 15-18 recite a computer system with a processor set and a machine-readable storage device.  Therefore, the claims are each directed to one of the four statutory categories of invention (process, manufacture, apparatus).
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth a process including monitoring and analyzing asset information to create a digital twin template, in the following limitations:
receiving a physical asset data set, with the physical asset data set including information indicative of identities of a plurality of physical assets and usage data for each given physical asset of the plurality of physical assets; 
monitoring the usage of the plurality of physical assets based upon the usage data for each given physical asset of the plurality of physical assets;
 analyzing the usage data for each given physical asset of the plurality of physical assets to obtain usage pattern data set, with the analysis of the usage data being performed by predictive analytics, and with the usage pattern data set including information indicative of patterns of usage of each given physical asset; and 
responsive to the analysis, constructing a digital twin template based, at least in part, upon the usage pattern data set, with the usage pattern data set including information indicative of a forecast model used to determine a first lifespan of each physical asset of the plurality of physical assets.

The above-recited limitations set forth actions that amount to manners of observation (receiving, monitoring), evaluation and judgement (analyzing) and an additional step of constructing a digital twin template, which is not recited in a manner beyond that which is practically performable in the human mind (e.g., visualizing or imagining the digital twin template).  This arrangement amounts to a series of steps each practically performable in the human mind.  Such concepts have been considered ineligible mental processes by the Courts (See MPEP 2106.04(a)).
Claim 1 does recite additional limitations:  
by an Enterprise Asset Management (EAM) solution; 
with each given physical asset of the plurality of physical assets being structured and configured to collect the usage data with a set of physical sensors that are attached to the given physical asset

The additional elements merely amount to the general application of the abstract idea to a technological environment.  While the specification does not explicitly describe what the “Enterprise Asset Management Solution” comprises, it makes clear the general-purpose nature of the technological environment in paragraphs 11-53.  The further limitation of the structure and configuration of each physical asset does not alter or otherwise impact the performance of the claimed invention, as the claimed method is not performed by each physical asset, nor is any physical asset leveraged to perform any function recited.  The recited physical assets are merely sources of data that is used by the claimed invention. Paragraph 53 indicate that while exemplary general-purpose systems may be specific for descriptive purposes, any elements or combinations of elements capable of implementing the claimed invention are acceptable.  That is, the technology used to implement the invention is not specific or integral to the claim. 
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply represent an general application of the abstract idea to a generic technological environment (i.e., “apply it”).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                

Independent Claims 7 and 13 are parallel in scope to claim 1 and ineligible for similar reasons.  The dependent claims merely embellish the abstract idea (e.g., further specifying data used in the analysis) or set forth additional abstract concepts (e.g., offering for sale the template), and do not confer eligibility on the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1, 3-7, 9-13, 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chapin (US 20200118053 A1).
Regarding Claim 1
Chapin discloses a computer-implemented method (CIM) comprising: 
receiving, by an Enterprise Asset Management (EAM) solution, a physical asset data set, with the physical asset data set including information indicative of identities of a plurality of physical assets and usage data for each given physical asset of the plurality of physical assets (at least ¶25)
with each given physical asset of the plurality of physical assets being structured and configured to collect the usage data with a  set of physical sensors that are attached to the given physical asset (at least ¶41)
monitoring, by the EAM solution, the usage of the plurality of physical assets based upon the usage data for each given physical asset of the plurality of physical assets (at least ¶25)
analyzing, by the EAM solution, the usage data for each given physical asset of the plurality of physical assets to obtain usage pattern data set, with the analysis of the usage data being performed by predictive analytics, and with the usage pattern data set including information indicative of patterns of usage of each given physical asset (at least ¶26, ¶30: prediction models used to analyze asset data) 
responsive to the analysis, constructing a digital twin template based, at least in part, upon the usage pattern data set (at least ¶26)
with the usage pattern data set including information indicative of a forecast model used to determine a first lifespan of each physical asset of the plurality of physical assets (¶22: data gathered used to predict life cycle of asset)

Regarding Claims 7, 13
Claims 7 and 13 are parallel in scope to claim 1 and are rejected on similar grounds.

Regarding Claims 3-6, 9-12, 15-18
Chapin further discloses:
wherein a first operating model is an asset forecast model (at least abstract)
wherein the usage data includes operational history of each given physical asset of the plurality of physical assets (at least ¶27, 30)
wherein the usage data includes maintenance history of each given physical asset of the plurality of physical assets (at least ¶53)
wherein the usage data includes sensor data generated by each given asset of the plurality of physical assets (at least ¶25)





Response to Arguments
	Applicant’s arguments with respect to the 35 USC 101 rejection have been fully considered, but they are not persuasive.  Applicant asserts that because the newly-recited sensors are required to perform some of the claimed operations, the claims cannot be directed to a mental process.  The Examiner respectfully disagrees.  As recited, the sensors perform none of the claimed operations.  Instead, they merely further describe the physical configuration of the assets being evaluated by the claimed EAM solution.  The claimed sensors do not alter the data analyzed in any way, and do not alter the operation of any of the claimed operations.  Accordingly, the Examiner asserts that such a recitation does not render the claims eligible and the rejection is maintained.
Applicant’s arguments with respect to the 35 USC 102 rejection based on Chapin have been fully considered, but they are not persuasive.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Additionally, the Examiner directs applicant to the rejection above, where citations in Chapin have been provided for the purportedly deficient limitations.
Applicant’s arguments with respect to the 35 USC 103 rejection have been fully considered and are persuasive in light of the present amendments.  The rejection has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625